345 S.W.3d 899 (2011)
STATE of Missouri, Respondent,
v.
Deandre J. COTHRAN, Appellant.
No. WD 72109.
Missouri Court of Appeals, Western District.
August 30, 2011.
Rosemary E. Percival, Kansas City, MO, for appellant.
Shaun J. Mackelprang and James B. Farnsworth, Jefferson City, MO, for respondent.
Before Division Two: THOMAS H. NEWTON, Presiding Judge, CYNTHIA L. MARTIN, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Deandre Cothran appeals from his convictions following a jury trial of robbery in the first degree and armed criminal action. He claims that the State failed to establish a proper chain of custody for the admission of various items of evidence collected in the vicinity of the crime scene, and that the trial court erred in admitting the evidence, photographs of the evidence, and testimony about the evidence. We disagree and affirm. Rule 30.25(b).